Citation Nr: 1034967	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to service connection for a psychiatric disorder 
to include major depression and anxiety.   

4.  Entitlement to service connection for stress-induced asthma.   

5.  Entitlement to service connection for loss of feeling in the 
hands and feet.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to September 1976.   

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision in June 2008. 

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in June 2010.  A transcript of the 
hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regarding the claims of service connection for hearing loss and 
tinnitus, the Board finds that additional development is 
necessary before a decision can be made on the merits.  


VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).   

The Veteran asserts that he incurred hearing loss and tinnitus in 
service.  Service records show that the Veteran served in the Air 
Force and his military occupation was aircraft maintenance 
specialist.  Service treatment records indicate that he was 
issued ear plugs.  

A February 2008 VA treatment record indicates that on review of 
systems, the Veteran reported having hearing loss and chronic 
tinnitus.  The physician noted that the Veteran used to work on 
jets in service.  

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that an examination is needed to determine 
whether the Veteran currently has hearing loss and tinnitus that 
can be causally linked to service.  

Regarding the claims for service connection for a psychiatric 
disorder and stress-induced asthma, the Board finds that a VA 
examination is necessary.  Service treatment records show a 
diagnosis of adjustment reaction of adult life manifested by 
negativism and frustration.  At the hearing before the Board in 
June 2010, the Veteran asserted that he first began to have the 
asthma symptoms in service and he had the symptoms since service.  
The Veteran is competent to report observable symptoms and a 
continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 
512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  VA 
treatment records dated in April 2008 and February 2008 show 
diagnoses of stress-induced asthma and mood disorder.   

The Board finds that an examination is needed to determine 
whether the Veteran currently has a psychiatric disability and/or 
stress-induced asthma that can be causally linked to service.  

In the March 2008 application, the Veteran reported that he has 
been treated for stress-induced asthma, loss of feeling in the 
hands and feet, and major depression and anxiety at MacDill Air 
Force Base in Tampa, Florida.  At the hearing before the Board, 
the Veteran stated that he received treatment at the VA facility 
in Port Charlotte.  He also stated that he was treated by a 
private physician, Dr. Lewis Barrios.  

Of record are VA treatment documents from VA dated from February 
2008 to April 2008.  The RO should conduct a search for and 
associate with the claims folder copies of the Veteran's VA 
treatment records dated from April 2008 to present.  The RO 
should also make an attempt to obtain the treatment records from 
McGill Air Force Base dated from 1976 to 2008.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  

The RO should also contact the Veteran by letter and request that 
he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent non-VA 
treatment records including the records from Dr. Lewis Barrios.    

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be informed 
that he may submit evidence to support his claims including any 
evidence of in-service treatment for his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to obtain all VA records of the 
Veteran's treatment for the claimed 
disabilities dated from April 2008 from the 
VA healthcare system in Florida including 
the facility in Port Charlotte.  
Incorporate any such records into the 
Veteran's claims file.  

2.  The RO should make an attempt to obtain 
the Veteran's treatment records from 
MacDill Air Force Base dated from 1976 to 
2008.  Incorporate any such records into 
the Veteran's claims file.

3.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all non-VA medical treatment of the claimed 
disabilities.  The letter should request 
sufficient information to identify the 
health care providers, including Dr. Lewis 
Barrios, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence.  If the Veteran 
adequately identifies the health care 
providers and provides the completed 
authorizations, request legible copies of 
all pertinent clinical records that have 
not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  

Request legible copies of all pertinent 
clinical records from Dr. Lewis Barrios and 
incorporate them into the Veteran's claims 
file.

The letter should invite the Veteran to 
submit any pertinent medical evidence in 
support of his claims to VA including any 
evidence of in-service treatment for his 
claimed disabilities.  

4.  The RO should schedule the Veteran for 
a VA examination to determine the nature, 
extent, and etiology of the claimed hearing 
loss and tinnitus.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  Audiometric evaluation should 
be performed.  

The examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current hearing loss and tinnitus first 
manifested during the period of service or 
are medically related to service.    

Any opinions expressed by the examiner 
should be accompanied by a clear rationale.  

5.  The RO should schedule the Veteran for 
a VA psychiatric examination to determine 
the nature, extent, and etiology of the 
claimed psychiatric disorder and stress-
induced asthma.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.   

The examiner should report all current 
psychiatric disorders.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychiatric disorder first manifested 
during the period of service or is 
medically related to service.  The examiner 
should express an opinion as to whether it 
is at least as likely as not that the 
asthma is caused by stress or a psychiatric 
disorder, and express an opinion as to 
whether it is at least as likely as not 
that the asthma first manifested during the 
period of service or is medically related 
to service.  The examiner in this regard 
should assess the significance to the 
documented adjustment disorder in service.    

Any opinions expressed by the examiner 
should be accompanied by a clear rationale.

6.  The RO should schedule the Veteran for 
a VA examination to determine the nature, 
extent, and etiology of the claimed stress-
induced asthma.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.   

The examiner should report all current 
disorders.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the asthma first manifested 
during the period of service or is 
medically related to service.  

Any opinions expressed by the examiner 
should be accompanied by a clear rationale.

7.  Following completion of all indicated 
development, the RO should readjudicate the 
issues remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal is not granted, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative.  They should be afforded a 
reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


